DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Strick on 5/19/2022.
The application has been amended as follows: 
In claim 18, “the free radical polymerizable compound” is changed to --the radical polymerizable compound--
Allowable Subject Matter
Claims 16-27 are allowed.
The examiner was unable to find prior art teaching the composition of claim 2 including the adhesion promoter of claimed formula II that includes a linking group including 1-10 carbon between at least one 5-6 member heterocyclic group substituted with a thiol/mercapto and at least one carboxylic acid.
Pertinent prior art includes LOCCUFIER et al. (US 2015/0203696) which teaches a formula (I):

    PNG
    media_image1.png
    120
    385
    media_image1.png
    Greyscale

However, R is a linking group with at most 20 carbons. The examiner noted that R could include no carbon (less than 20 carbons), such as H. However, based on the disclosure as a whole the less than 20 carbons cannot reasonably be interpreted to mean non-carbon linking groups (N, P, H, etc.) without impermissible hindsight. Even if R was interpreted to include H, the resulting compound when m is 1 is a thiol and carboxylic acid linked by a straight carbon chain. The reference does not teach the use of a heterocyclic group substituted with the thiol bonded to a linking group of 1-10 carbons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712